DETAILED ACTION
1.          Claims 1-4 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 5/25/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,375,468 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with observable wording variations, and therefore would have been obvious to one having ordinary skill in the art. Take an example of comparing claim 1 of the Application and claims 1 and 3 of the Patent:
Application, Claim 1:
In an apparatus in which a second device generating and transmitting a second signal has synchronised said second signal to the timebase of a first device using a first signal generated and transmitted by said first device, a method for mitigating the effect on the synchronisation of environment-related variations in the propagation of said first signal, 
said method comprising the steps of:
(i) said first device receiving and interpreting said second signal and said first signal; (ii) said first device measuring a phase or time difference between the received and interpreted first and second signals; (iii) said first device transmitting the measured phase or time difference or a related quantity; and (iv) said second device adjusting the generation of said second signal according to the measured phase or time difference or the related quantity, such that the synchronisation of said second signal to said timebase is maintained.
Patent, Claim 1:
A method for synchronising a second signal generated and transmitted by a second device to a timebase of a first device, 






said method comprising the steps of: (i) said first device generating and transmitting a first signal comprising first time information indicating the time of transmission of said first signal according to the timebase of said first device; 
(ii) said second device: (a) receiving and interpreting said first signal; (b) generating and transmitting said second signal comprising second time information indicating the time of transmission of said second signal; (c) receiving and interpreting said second signal; (d) calculating a first time difference between said first time information and said second time information; and (e) adjusting the generation of said second signal according to said first time difference, thereby adjusting said second signal and said second time information; (iii) said first device: (a) receiving and interpreting said first signal and the adjusted second signal; (b) calculating a second time difference between said first time information and the adjusted second time information; and (c) transmitting said second time difference, or a quantity related thereto; and (iv) said second device: (a) receiving said second time difference or the related quantity and obtaining therefrom a measure of the propagation delay of said first signal; and (b) adjusting the generation of said second signal according to said measure of said propagation delay, thereby synchronising said second signal to said timebase.

Claim 3:
The method according to claim 1, further comprising the steps of said first device after said second signal has been synchronised to said timebase: receiving and interpreting said second signal and said first signal; measuring a phase or time difference between the received and interpreted first and second signals; and transmitting the measured phase or time difference or a related quantity, such that said second device can adjust the generation of said second signal to mitigate the effect on the synchronisation of said second signal to said timebase of environment-related variations in the propagation of said first signal.


Claims 2-4 of the Application correspond to claims 8, 15, and 16, respectively, of the Patent and are also rejected.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.          Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the apparatus and the first and second d devices. Claim 4 is dependent upon claim 2 and is also rejected.

Claim Rejections - 35 USC § 102
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.         Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO publication WO 2016/011505 A1 to Small (hereinafter “Small”), published January 28, 2016.
            Regarding Claim 1, Small discloses in an apparatus in which a second device generating and transmitting a second signal has synchronised said second signal to the timebase of a first device using a first signal generated and transmitted by said first device, a method for mitigating the effect on the synchronisation of environment-related variations in the propagation of said first signal (Small: page 2, lines 25-28; page 12, line 21 through page 13, line 28), said method comprising the steps of:
     (i) said first device receiving and interpreting said second signal and said first signal (Small: page 15, lines 17-32 – corresponds to receiving and interpreting a slave signal. A timebase signal is suggested as being included in the reference positioning signal.);
     (ii) said first device measuring a phase or time difference between the received and interpreted first and second signals (Small: page 15, line 17 through page 16, line 8 – corresponds to determining a phase difference between the received signals.);
     (iii) said first device transmitting the measured phase or time difference or a related quantity (Small: page 15, lines 17-32 – second device generates and transmits a slave version (slave positioning signal) with its steered transmitter clock aligned in frequency and time.); and 
     (iv) said second device adjusting the generation of said second signal according to the measured phase or time difference or the related quantity (Small: page 16, lines 1-8 – “In step 42 the positioning-unit device adjusts the frequency of its steered transmitter clock 14 by an amount derived from the corrected frequency difference calculated in step 40, which consequently adjusts the generation of the positioning-unit device's slave positioning signal 20.”), such that the synchronisation of said second signal to said timebase is maintained (Intended result, not a positive recitation.).

            Claim 2, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.
            Claim 3, directed to an article of manufacture embodiment of claim 1, recites similar features as claim 1 (“configured to conduct the method of claim 1”) and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.
            Claim 4, directed to an article of manufacture embodiment of claim 2, recites similar features as claim 2 (“configured to operate the apparatus of claim 2”) and is therefore rejected upon the same grounds as claim 2. Please see above rejection of claim 2.

Conclusion
13.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
          
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 17, 2022